Citation Nr: 1425506	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  08-22 689	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cirrhosis of the liver, as secondary to hepatitis C.

3.  Entitlement to service connection for esophageal varices, as secondary to hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Ryan P. Connally, General Attorney


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011, the Veteran appeared at a hearing before an Acting Veterans Law Judge (AVLJ).  In November 2011, the Board issued a decision that, in part, denied the claims of entitlement to service connection for hepatitis C, entitlement to service connection for cirrhosis of the liver, as secondary to hepatitis C, and entitlement to service connection for esophageal varices, as secondary to hepatitis C.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the June 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the November 2011 Board decision that denied entitlement to service connection for hepatitis C, entitlement to service connection for cirrhosis of the liver, as secondary to hepatitis C, and entitlement to service connection for esophageal varices, as secondary to hepatitis C is vacated.  The remainder of the November 2011 Board decision remains undisturbed.



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


